 



Exhibit 10.5
DEFERRED STOCK AWARD AGREEMENT
UNDER THE iROBOT CORPORATION
2005 STOCK OPTION AND INCENTIVE PLAN
     Name of Grantee:
     No. of Restricted Stock Units Granted:
     Grant Date:
     Pursuant to the iRobot Corporation 2005 Stock Option and Incentive Plan
(the “Plan”) as amended through the date hereof, iRobot Corporation (the
“Company”) hereby grants a Deferred Stock Award consisting of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above.
Each “Restricted Stock Unit” shall relate to one share of Common Stock, par
value $.01 per share (the “Stock”) of the Company specified above, subject to
the restrictions and conditions set forth herein and in the Plan.
     1. Restrictions on Transfer of Award. The Award shall not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, until (i) the Restricted Stock Units have vested as provided in
Section 2 of this Award Agreement, and (ii) shares have been issued pursuant to
Section 4 of this Award Agreement.
     2. Vesting of Restricted Stock Units. The Restricted Stock Units shall vest
in accordance with the schedule set forth below, provided in each case that the
Grantee is then, and since the Grant Date has continuously remained, in a
service relationship (in the capacity of an employee, officer, director or
consultant) with the Company or its Subsidiaries.

      Incremental (Aggregate)     Number of     Restricted Stock Units Vested  
Vesting Date (25%)     (50%)     (75%)     (100%)    

     In the event of an Acquisition (as defined in the Plan) or a Change in
Control (as defined in an Executive Agreement or Employment Agreement or similar
agreement between the Company and the Grantee (the “Executive Agreement”)), the
treatment of the unvested Restricted Stock Units in connection with such
Acquisition or Change in Control shall be governed by the Executive Agreement.
To the extent that the Grantee is not a party to an Executive Agreement, in the
event of an Acquisition the acquirer shall assume the Award and the terms of
this Award Agreement taking into account any adjustment or substitution as
provided in Section 3(d) of the Plan; provided, however, that if the Award and
the terms of this Award Agreement are not so assumed, any Restricted Stock Units
that remain unvested at the time of such Acquisition shall become fully vested
at such time. The Administrator may at any time accelerate the vesting schedule
specified in this Section 2.

 



--------------------------------------------------------------------------------



 



     3. Forfeiture. In the event the Grantee’s service relationship with the
Company and its Subsidiaries ceases prior to the applicable vesting dates, all
Restricted Stock Units that have not previously been vested on such date shall
be immediately forfeited to the Company.
     4. Issuance of Shares of Stock; Rights as Stockholder.
          (a) As soon as practicable following each vesting date, but in no
event later than 30 days after each such vesting date, the Company shall direct
its transfer agent to issue to the Grantee in book entry form the number of
shares of Stock equal to the number of Restricted Stock Units credited to the
Grantee that have vested pursuant to Section 2 of this Award Agreement on such
date in satisfaction of such Restricted Stock Units. Such issuance may be
effected by the Company directing its transfer agent to deposit such shares of
Stock into the Grantee’s brokerage account. The Grantee’s cost basis in any
shares of Stock issued hereunder shall be $0.00.
          (b) In each instance above, the issuance of shares of Stock shall be
subject to the payment by the Grantee by cash or other means acceptable to the
Company of any federal, state, local and other applicable taxes required to be
withheld in connection with such issuance in accordance with Section 8 of this
Award Agreement.
          (c) The Grantee understands that (i) the Grantee shall have no rights
with respect to the shares of Stock underlying the Restricted Stock Units, such
as voting rights, dividend rights and dividend equivalent rights, unless and
until such shares of Stock have been issued to the Grantee as specified in
Section 4(a) hereof and (ii) once shares have been delivered by book entry to
the Grantee in respect of the Restricted Stock Units, the Grantee will be free
to sell such shares of Stock, subject to applicable requirements of federal and
state securities laws and Company policy.
     5. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan. Capitalized terms in this Award Agreement shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.
     6. Transferability of this Award Agreement. This Award Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
     7. Tax Withholding. In the event the Company is required to withhold taxes
from the Grantee for taxable compensation relating to the issuance of shares of
Stock in connection with this Award, the Grantee shall, not later than the date
as of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. Subject to approval by the
Administrator, the Grantee may elect to have the required minimum tax
withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued by the transfer agent, a
number of shares of Stock with an aggregate Fair Market Value

2



--------------------------------------------------------------------------------



 



that would satisfy the minimum withholding amount due. In the event that the
Grantee does not satisfy his or her tax withholding obligation within five
business days of being notified by the Company of such obligation, the Company
shall, to the extent permitted by law, in its sole discretion, (i) have the
right to deduct such taxes from any payment of any kind otherwise due to the
Grantee or (ii) withhold from shares of Stock to be issued by the transfer
agent, a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the minimum withholding amount due.
     8. No Obligation to Continue Employment Service Relationship. Neither the
Company nor any Subsidiary is obligated by or as a result of the Plan or this
Award Agreement to continue the Grantee in a service relationship with the
Company or any Subsidiary and neither the Plan nor this Award Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate its service relationship with the Grantee at any time.
     9. Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Award Agreement or its
termination shall be settled by arbitration in the Commonwealth of
Massachusetts, pursuant to the rules then obtaining of the American Arbitration
Association. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.
     10. Miscellaneous.
          (a) Notices. Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
          (b) Entire Award; Modification. This Award Agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Award Agreement. This Award
Agreement may be modified, amended or rescinded only by a written agreement
executed by both parties.
          (c) Severability. The invalidity, illegality or unenforceability of
any provision of this Award Agreement shall in no way affect the validity,
legality or enforceability of any other provision.
          (d) Successors and Assigns. This Award Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, subject to the limitations set forth in Section 6 hereof.
          (e) Governing Law. This Award Agreement shall be governed by and
interpreted in accordance with the laws of the state of Delaware, without giving
effect to the principles of the conflicts of laws thereof.
          (f) Fractional Shares. All fractional shares resulting from the
adjustment provisions or from the withholding of shares to satisfy tax
withholding obligations, contained in this Award Agreement or in the Plan, shall
be rounded down.

3



--------------------------------------------------------------------------------



 



                  iROBOT CORPORATION
 
           
 
  By:        
 
           
 
      Title:    

The foregoing Award Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.

                 
Dated:
               
 
               
 
          Grantee’s Signature    
 
               
 
          Grantee’s name and address:    
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

4